        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 1 of 32




        IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

CHRISTINA GRINEVICH                      :
                                         :
                                         :    NO.: 21-2003
     v.                                  :
                                         :    JURY TRIAL
                                         :    DEMANDED
DELAWARE COUNTY, ET. AL.                 :
__________________________________________________________________

                            NOTICE OF MOTION


TO: Brian J. Zeiger, Esquire
    Levin & Zeiger, LLP
    1500 JFK Blvd, Suite 620
    Philadelphia, PA 19109

       You are hereby notified on this 24th day of June 2021, that the attached
Motion to Dismiss Plaintiff’s Amended Complaint Pursuant to F.R.C.P.
12(b)(6) is being filed with the Court. According to Local Rule 7.1.(c), if you
wish to oppose said Motion, you must serve a Brief in Opposition, together
with such Answer or other response, within fourteen (14) days after service of
the enclosed Motion. In the absence of a timely response, the Motion may be
treated as uncontested.

                                             Respectfully submitted:
                                             DiORIO & SERENI, LLP

Date: June 24, 2021                   BY: /s/ Robert M. DiOrio
                                          ROBERT M. DiORIO, ESQ.

                                             /s/ Matthew H. Fry
                                             MATTHEW H. FRY, ESQ.
                                             21 West Front Street
                                             P.O. Box 1789
                                             Media, PA 19063
       Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 2 of 32




        IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

CHRISTINA GRINEVICH                      :
                                         :
                                         :    NO.: 21-2003
     v.                                  :
                                         :    JURY TRIAL
                                         :    DEMANDED
DELAWARE COUNTY, ET. AL.                 :
__________________________________________________________________

                                   ORDER

      AND NOW, this            day of                        , 2021, after

consideration of Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint,

and any response thereto, it is hereby ORDERED and DECREED that the Motion

is GRANTED and Defendants The GEO Group, Inc., Kristen Grady, Ronald

Phillips, Sean Gallagher, Shana Hockaday, and Delaware County are hereby

DISMISSED with prejudice.



                                          BY THE COURT:



                                           PAUL S. DIAMOND,        J.
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 3 of 32




        IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

CHRISTINA GRINEVICH                      :
                                         :
                                         :    NO.: 21-2003
     v.                                  :
                                         :    JURY TRIAL
                                         :    DEMANDED
DELAWARE COUNTY, ET. AL.                 :
__________________________________________________________________

 DEFENDANTS, THE GEO GROUP, INC., KRISTEN GRADY, RONALD
    PHILLIPS, SEAN GALLAGHER, SHANA HOCKADAY, AND
        DELAWARE COUNTY’S MOTION TO DISMISS
            PLAINTIFF’S AMENDED COMPLAINT

      Defendants The GEO Group, Inc., Kristen Grady, Ronald Phillips, Sean

Gallagher, Shana Hockaday, and Delaware County, by and through their attorneys

Robert M. DiOrio and Matthew H. Fry, hereby submit this Motion to Dismiss

Plaintiff’s Amended Complaint pursuant to Rule 12(b)(6) and in support thereof

avers as follows:

      1.     This action was commenced via a Complaint on April 30, 2021.

(Document 1).

      2.     Plaintiff, while incarcerated at the George W. Hill Correctional

Facility, claims an alleged altercation wherein she was assaulted by unidentified

corrections officers, who fractured Plaintiff’s hand when they attempted to remove

her handcuffs, and thereafter pepper sprayed her. (Document 1, ¶¶10-20).


                                         1
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 4 of 32




      3.     Plaintiff further claims that she was not provided with any medical

care until six to eight weeks later. (Document 1, ¶25).

      4.     Lastly, Plaintiff claims a custom and/or policy of failing to respond to

complaints and grievances. (Document 1, ¶¶32-33).

      5.     Defendants The GEO Group, Inc. and Delaware County filed a

Motion to Dismiss Plaintiff’s Complaint.

      6.     In response, Plaintiff filed an Amended Complaint, identifying as

Defendants several prison staff members including, but not limited to, the Health

Services Administrator Kristen Grady, Medical director Ronald Phillips, D.O., Sgt.

Sean Gallagher, and corrections officer Shana Hockaday. (Document 8).

      7.     Service of process has been accepted for newly identified Defendants

Kristen Grady, Ronald Phillips, Sean Gallagher, and Shana Hockaday.

      8.     The remaining newly identified Defendants, Adrianna Carson and

Cynthia Tuttle, have not been served with original process and are not part of the

instant Motion.

      9.     Plaintiff’s Amended Complaint alleges similar claims as pled in the

original Complaint, including constitutional claims against all defendants in Count

1, alleging excessive force and violation of Plaintiff’s due process rights of access

to court; Count II and V are claims of excessive force and civil conspiracy against

the individual defendants; Count III alleges a constitutional violation of medical


                                           2
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 5 of 32




care against all defendants, and Count IV alleges a claim under Monell against the

Defendants GEO and Delaware County. (Document 8).

      10.    For reasons set forth in Defendants’ Memorandum of law, Plaintiff

has failed to state a claim for relief as to all the claims against the Moving

Defendants in the Amended Complaint. Specifically, the allegations are

insufficient to set forth a claim for excessive force, assault and battery, or civil

conspiracy against the officer defendants. Furthermore, the remaining defendants

Delaware County and The GEO Group, Inc., who are not individuals, cannot be

liable for the claims of excessive force or deliberate indifference to medical

needs under the law. Lastly, Plaintiff fails to state a cause of action under Monell

against the Defendants.

      11.    Accordingly, Defendants respectfully seek relief in the form of

dismissal of the Amended Complaint with prejudice.

      WHEREFORE, the Defendants respectfully request this Honorable Court




                                           3
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 6 of 32




to grant their Motion to Dismiss and enter the attached form of Order.

                                            Respectfully submitted:

                                            DiORIO & SERENI, LLP

Date: June 24, 2021                  BY: /s/ Robert M. DiOrio
                                         ROBERT M. DiORIO, ESQ.

                                            /s/ Matthew H. Fry
                                            MATTHEW H. FRY, ESQ.
                                            21 West Front Street
                                            P.O. Box 1789
                                            Media, PA 19063
                                            (610) 565-5700 (telephone)
                                            (610) 891-0651 (facsimile)




                                        4
         Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 7 of 32




        IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

CHRISTINA GRINEVICH                      :
                                         :
                                         :    NO.: 21-2003
     v.                                  :
                                         :    JURY TRIAL
                                         :    DEMANDED
DELAWARE COUNTY, ET. AL.                 :
__________________________________________________________________

 DEFENDANTS, THE GEO GROUP, INC., KRISTEN GRADY, RONALD
    PHILLIPS, SEAN GALLAGHER, SHANA HOCKADAY, AND
 DELAWARE COUNTY’S MEMORANDUM OF LAW IN SUPPORT OF
   MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

        Defendants The GEO Group, Inc., Kristen Grady, Ronald Phillips, Sean

Gallagher, Shana Hockaday, and Delaware County, by and through their attorneys

Robert M. DiOrio and Matthew H. Fry, hereby submit this Memorandum of Law

in support of Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint

pursuant to Rule 12(b)(6) and in support thereof aver the following.

   I.      FACTUAL BACKGROUND


        This action was commenced via a Complaint on April 30, 2021. (Document

1). Plaintiff, while incarcerated at the George W. Hill Correctional Facility,

claims an alleged altercation wherein she was assaulted by unidentified corrections

officers, who fractured Plaintiff’s hand when they attempted to remove her

handcuffs, and thereafter pepper sprayed her. (Document 1, ¶¶10-20).

                                         1
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 8 of 32




      Plaintiff further claims that she was not provided with any medical care until

six to eight weeks later. (Document 1, ¶25). Lastly, Plaintiff claims a custom and/or

policy of failing to respond to complaints and grievances. (Document 1, ¶¶32-33).

      Defendants The GEO Group, Inc. (“GEO”) and Delaware County filed a

Motion to Dismiss Plaintiff’s Complaint. In response, Plaintiff filed an Amended

Complaint, repeating the same or similar claims and facts but identifying as

Defendants several prison staff members including, but not limited to, the Health

Services Administrator Kristen Grady, Medical director Ronald Phillips, D.O., Sgt.

Sean Gallagher, and corrections officer Shana Hockaday. (Document 8).

      Plaintiff’s Amended Complaint alleges general constitutional claims against

all defendants in Count 1, alleging excessive force and violation of Plaintiff’s due

process rights of access to court; Count II and V are claims of excessive force and

civil conspiracy against the individual defendants; Count III alleges a constitutional

violation of medical care against all defendants, and Count IV alleges a claim under

Monell against the Moving Defendants GEO and Delaware County. (Document 8).

      Service of process has been accepted for newly identified Defendants

Kristen Grady, Ronald Phillips, Sean Gallagher, and Shana Hockaday. The

remaining newly identified Defendants, Adrianna Carson and Cynthia Tuttle, have

not been served with original process and are not part of the instant Motion.




                                          2
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 9 of 32




      Plaintiff has failed to state a claim for relief as to all the claims against the

Moving Defendants in the Amended Complaint. Specifically, the allegations are

insufficient to set forth a claim for excessive force, assault and battery, or civil

conspiracy against the officer defendants. Furthermore, the remaining

defendants, who are not individuals, cannot be liable for the claims of excessive

force or deliberate indifference to medical needs under the law. Lastly, Plaintiff

fails to state a cause of action under Monell against the Moving Defendants.

II.   LEGAL STANDARDS
      A.     Motion to Dismiss Pursuant to FRCP 12(b)(6).

      Following the Supreme Court decisions in Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) and Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009),

pleadings standards in federal civil rights actions have shifted from simple

notice pleading to a more heightened from of pleading, requiring a plaintiff to

plead more than the possibility of relief to survive a Motion to Dismiss under

F.R.C.P. 12(b)(6). Fowler v. UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir.

2009). See, Phillips v. County of Allegheny, 515 F.3d 224, 230 (3d Cir. 2008).

      Therefore, following Twombly and Iqbal, when presented with a motion

to dismiss for failure to state a claim, district courts should conduct a two-part

analysis. First, the factual and legal elements of a claim should be

separated. The court must accept all of the complaint’s well-pleaded facts


                                           3
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 10 of 32




as true but may disregard legal conclusions. Iqbal, at 1950. Second, a

district court must determine whether the facts alleged in the complaint are

sufficient to show that the plaintiff has a “plausible claim for relief.” Id. In

other words, a complaint must do more than allege an entitlement to relief. A

complaint has to “show” such an entitlement with facts. Id. See, Phillips, 515

F.3d at 234-35. As the Supreme Court instructed, “[w]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged-but it has not ‘show[n]’-‘that the

pleader is entitled to relief.’” Iqbal, at 1950.


III.   LEGAL ARGUMENT
       A.    Plaintiff Has Not Stated A Viable Claim Against The Defendants
             For Claims Directed At Individual Parties.


       Plaintiff has failed to state a cause of action against the Moving Defendants

GEO and Delaware County in Counts I and III in the Amended Complaint because

they cannot be liable for the acts of the individual Defendants for excessive force

or deliberate indifference to medical needs.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must meet two threshold

requirements. He must allege: 1) that the alleged misconduct was committed by a

person acting under color of state law; and 2) that as a result, he was deprived of

rights, privileges, or immunities secured by the Constitution or laws of the United

                                            4
       Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 11 of 32




States. West v. Atkins, 487 U.S. 42, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988); Parratt

v. Taylor, 451 U.S. 527, 535, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), overruled in

part on other grounds, Daniels v. Williams, 474 U.S. 327, 330-331, 106 S.Ct. 662,

88 L.Ed.2d 662 (1986).

      To establish personal liability against a defendant in a § 1983 action, that

defendant must have personal involvement in the alleged wrongs; liability cannot

be predicated solely on the operation of respondeat superior. Rizzo v. Goode, 423

U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976). Accordingly, individual liability

can be imposed under § 1983 only if the state actor played an “affirmative part” in

the alleged misconduct. Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.1988);

Chinchello v. Fenton, 805 F.2d 126, 133 (3d Cir.1986). Personal involvement by a

defendant can be shown by alleging either personal direction or actual knowledge

and acquiescence in a subordinate's actions. Rode, 845 F.2d at 1207. Allegations of

participation or actual knowledge and acquiescence, however, must be made with

appropriate particularity. Id. See also Evancho v. Fisher, 423 F.3d 347, 353 (3d

Cir.2005).

      Under the case law cited above, Plaintiff cannot allege that Defendants GEO

and Delaware County, who are not individuals, can be liable for this conduct.

Entities such as Answering Defendants cannot be liable as there is no such liability

for corporations or municipal entities because there is no respondeat superior


                                          5
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 12 of 32




liability for such claims. Therefore, Answering Defendants cannot be liable for any

claims in Counts I and III of Plaintiff’s Amended Complaint and should be

dismissed from those claims with prejudice.



      B.     Plaintiff’s Complaint Against The GEO Group, Inc. and
             Delaware County In Count IV Is Deficient And Should Be
             Dismissed.____________________________________________

             1.     General Law Pertaining To Section 1983 Claims Against
                    Municipalities, Government Entities Or Their Private
                    Contractors.

      As a general matter, in order to properly state a claim against a municipality or

its private contractor under Section 1983 (in this case, Delaware County and The

GEO Group, Inc.), a plaintiff is required to allege the civil rights violation

occurred as a result of a policy or custom. Monell v. New York Dep’t of Social

Services, 436 U.S. 658 (1978). Under Monell, a city, municipality, or private

entity that is a state actor “may not be held vicariously liable under section 1983

for the actions of its agents” since “[t]here is no respondeat superior theory of

municipal liability.” Sanford v. Stiles, 456 F.3d 298, 314 (3d Cir. 2006) (citing

Monell, 436 U.S. 658 at 691 (1978)). Rather, a municipality or private entity that

is a state actor may be held liable “only if its policy or custom is the ‘moving

force’ behind the constitutional violation.” Sanford, 456 F.3d at 314. The

existence of a policy or custom can be established: (1) by showing that a “decision


                                            6
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 13 of 32




maker possessing final authority to establish municipal policy with respect to the

action issued an official statement of policy,” Jimenez v. All AM Rathskellar,

503 F.3d 247, 250 (3d Cir. 2007) (quoting, Pembaur v. City of Cincinnati, 475

U.S. 469, 481 (1986)); or (2) by demonstrating that a “custom” exists when,

though not authorized by the law, the practices of state officials [are] so permanent

and well settled that they operate as law.” Id. (quoting Monell, 436 U.S. at 690).

      Once a policy or custom is identified, a plaintiff must establish that the

municipality maintained a policy or custom with “deliberate indifference” to the

constitutional deprivations that the policy or custom caused. City of Canton v.

Harris, 489 U.S. 378, 389 (1989); see also, Beck v. City of Pittsburgh, 89 F.3d 966,

972 (3d Cir. 1996) (stating that the “deliberate indifference” standard, though

originally created in the context of a failure to train claim, has been applied to other

claims of municipal liability based on policy or custom). With respect to deliberate

indifference, “something more culpable [must be shown] than a negligent failure to

recognize a high risk of harm to plaintiffs.” Black by Black v. Indiana Area

School District, 985 F.2d 707, 712-13 (3d Cir. 1993) (quoting Colburn v. Upper

Darby, 946 F.2d 1017, 1025 (3d Cir. 1991)). A plaintiff must establish that the

deliberate indifference to which he was subjected came about as a result of the

policy. See, Monell 436 U.S. at 690-91.




                                            7
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 14 of 32




                         ( i ).   Failure to train

      A municipality can be held liable on the basis of failure to train when "that

failure amounts to 'deliberate indifference . . . [of the constitutional] rights of

persons. . . .'" Ball v. Bower, 2011 U.S. Dist. LEXIS 150548 (October 13, 2011),

citing, Woloszyn v. County of Lawrence, 396 F.3d 314, 324 (3d Cir. 2005)

(citations omitted). There must also be a causal nexus, in that the "'identified

deficiency in [the] training program must be closely related to the ultimate

[constitutional] injury.'" Id. at 325 (citations omitted). Therefore, analysis of a

claim under Monell requires separate analysis of two distinct issues: "(1) whether

plaintiff's harm was caused by a constitutional violation, and (2) if so whether

the [municipality] is responsible for that violation." Collins v. City of Harker

Heights, Texas, 503 U.S. 115, 120, 112 S. Ct. 1061, 117 L. Ed. 2d 261 (1992).

      An institutional defendant may also be liable for constitutional

violations resulting from inadequate training or supervision of its employees if

the failure to train amounts to a custom of the municipality. However, failure to

train claims also must meet precise and demanding legal criteria. Such a failure

must "amount to deliberate indifference to the constitutional rights of persons

with whom the [police] come in contact." Ball, supra. See also Colburn v.

Upper Darby Twp. 946 F.2d 1017, 1028 (1991) (citing City of Canton v.

Harris, 489 U.S. 378, 388, 109 S. Ct. 1197, 103 L. Ed. 2d 412 (1989)).


                                           8
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 15 of 32




       Proving agency liability on a theory of deliberate indifference is an

especially difficult showing for a plaintiff to satisfy where the plaintiff has alleged

that insufficient training or supervision has caused constitutional violations. Id.

(emphasis added), citing, Reitz v. County of Bucks, 125 F.3d 139, 145 (3d Cir.

1997). Such a showing requires that "(1) . . . lawmakers know that employees will

confront a similar situation; (2) the situation involves a difficult choice or a history

of employees mishandling; and (3) the wrong choice by an employee will

frequently cause deprivation of constitutional rights." Id. citing, Carter v. City of

Phila., 181 F.3d 339, 357 (3d Cir. 1999). Moreover, the plaintiff proceeding on

such a theory must establish that the agency's "deliberate conduct . . . was the

'moving force' behind the injury alleged." Reitz, 125 F.3d at 145 (quoting Brown,

520 U.S. at 404). Therefore, the need for training, supervision, or other corrective

action to avoid imminent deprivations of a constitutional right "must be so

apparent that any reasonable policymaker or supervisor would have taken

appropriate preventive measures." Horton v. City of Harrisburg, No. 06 2338, 2009

U.S. Dist. LEXIS 63428, *13 (M.D. Pa. July 23, 2009) (quoting Strauss v.

Walsh, No. Civ. A. 01 3625, 2002 U.S. Dist. LEXIS 24717, 2002 WL 32341791,

at *3 (E.D. Pa. Dec. 17, 2002)).

       The Supreme Court has reaffirmed these guiding principles which define

institutional civil rights liability based upon a failure to train or oversee law


                                             9
       Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 16 of 32




enforcement officers. In Connick v. Thompson, 131 S.Ct. 1350, 1359, 179 L. Ed.

2d 417 (2011), the Court described the parameters of agency liability in the

following terms:

      A municipality's culpability for a deprivation of rights is at its most
      tenuous (emphasis added) where a claim turns on a failure to train.
      Oklahoma City v. Tuttle, 471 U.S. 808, 822 823, 105 S. Ct. 2427, 85 L. Ed.
      2d 791 (1985) (plurality opinion) ("[A] 'policy' of 'inadequate training'" is
      "far more nebulous, and a good deal further removed from the
      constitutional violation, than was the policy in Monell "). To satisfy the
      statute, a municipality's failure to train its employees in a relevant respect
      must amount to "deliberate indifference to the rights of persons with whom
      the [untrained employees] come into contact." . . . . Only then "can such a
      shortcoming be properly thought of as a city 'policy or custom' that is
      actionable under Section 1983. . . . "'[D]eliberate indifference' is a stringent
      standard of fault, requiring proof that a municipal actor disregarded a
      known or obvious consequence of his action." . . . . Thus, when city
      policymakers are on actual or constructive notice that a particular omission
      in their training program causes city employees to violate citizens'
      constitutional rights, the city may be deemed deliberately indifferent if the
      policymakers choose to retain that program.


Id. (some citations omitted).

                          (ii).   Plaintiff’s Allegations Of Policies And/Or
                                  Customs And Failure To Train
      Plaintiff appears to generally claim that Answering Defendants had a policy

or custom of providing a minimal amount of medical care and treatment to

inmates. (Document 8 ¶39). Plaintiff further alleges that GEO and Delaware

County have a custom and policy of not reviewing, complaints, grievances and


                                         10
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 17 of 32




medical requests. (Document 8, ¶¶40-41). With regard to training, it appears that

Plaintiff is alleging a failure to train staff to follow policies and procedures

relating to medical care, and answering complaints and grievances. (Document 8,

¶¶40-43, 67-68).

      These conclusory allegations without factual support are insufficient to plead

a proper Monell claim. To make out a plausible claim against The GEO Group, Inc.

and Delaware County under §1983 for a violation of the Eighth Amendment,

plaintiff must allege “(1) what the relevant policies are,” (2) the basis plaintiff has

for thinking those policies impacted his medical treatment, and (3) the specific

treatment plaintiff was “denied as a result of these policies.” Winslow v. Prison

Health Servs., 406 F. App’x 671, 674 (3d Cir. 2011). The Plaintiff’s Complaint

fails as to pleading each of these elements.

      First and foremost, Plaintiff’s alleged unconstitutional policy and custom is,

in fact, not a constitutional violation. Failure to answer complaints and grievances

has long been held as not to be a constitutional violation. See Dickens v. Taylor,

464 F.Supp.2d 341 (D. Delaware 2006) (Although prisoners have a constitutional

right to seek redress of grievances as part of their right of access to courts, this

right is not compromised by the failure of prison officials to address these

grievances.)




                                           11
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 18 of 32




      Moreover, Plaintiff has alleged absolutely no facts to demonstrate any of the

alleged customs or policies of Defendants to support her claims in the Complaint. To

the contrary, she merely has alleged that she was treated unconstitutionally.

Plaintiff has not pleaded any other example(s) of past analogous conduct of

Defendants The GEO Group, Inc. and Delaware County that match Plaintiff’s

own pleaded circumstances. The Supreme Court has made it clear that a single

incident of an unconstitutional activity is insufficient to impose liability under

Monell. City of Oklahoma City v. Tuttle, 105 S.Ct. 2427, 85 L.Ed.2d 791, 53

USLW 4639 (1985). Accord Pahle v. Colebrookdale, Tp. 227 F.Supp.2d 361

(E.D.Pa. 2002)(proving one incident of misconduct, however severe, cannot in

and of itself engender municipal liability under Sec. 1983). Plaintiff’s general

allegations of previous lawsuits, without any reference to the claims made or any

ruling which found similar claims of unconstitutionality to be valid, is further

proof that Plaintiff’s claims are insufficient.

      Plaintiff has failed to demonstrate facts, which if proven would establish

that insufficient training, supervision, or medical care caused her alleged

constitutional deprivation. This is merely another attempt to bring this claim

within the ambit of Section 1983 when, at most, Plaintiff is essentially making a

claim for vicarious liability, which is, by its nature, impermissible under Section

1983. Plaintiff should not be permitted to advance a Monell claim in the absence


                                           12
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 19 of 32




of detailed factual allegations of the existence of a policy and/or custom of

deliberate indifference. Therefore, Defendants CEC and Delaware County should

be dismissed from Count IV of the Complaint.

      Therefore, Plaintiff’s claims against Defendants The GEO Group, Inc. and

Delaware County fail to state a claim and should be dismissed in its entirety with

prejudice.

      C.     Plaintiff Fails To State A Claim For Excessive Force.

      Plaintiff’s Complaint in Count II fails to state a constitutional claim for alleged

use of excessive force against any of the Moving Defendants. AAfter conviction, the

Eighth Amendment serves as the primary source of substantive protection in cases

when an inmate challenges a prison official's use of force as excessive and

unjustified.@ Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir.2000); see Whitley v. Albers,

475 U.S. 312, 327, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986). In particular, the Eighth

Amendment protects inmates from the Awanton and unnecessary infliction of pain.@

Fuentes v. Wagner, 206 F.3d 335, 344 (3d Cir.2000) (quoting Whitley, 475 U.S. at

319 (citations and internal quotations omitted)). A[N]ot every governmental action

affecting the interests or well-being of a prisoner is subject to Eighth Amendment

scrutiny.@ Fuentes, 206 F.3d at 344 (citing Whitley, 475 U.S. at 319); see also

Hudson v. McMillian, 503 U.S. 1, 9-10, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992)

(AThat is not to say that every malevolent touch by a prison guard gives rise to a

                                          13
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 20 of 32




federal cause of action.@); Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.1973) (ANot

every push or shove, even if it may later seem unnecessary in the peace of a judge's

chambers, violates a prisoner's constitutional rights.@). That is, the Eighth

Amendment proscription of Acruel and unusual@ punishment typically does not

extend to de minimis uses of force. Generally, conduct that reaches the level of cruel

and unusual punishment is Arepugnant to the conscience of mankind@ and

Ainconsistent with contemporary standards of decency.@ Whitley, 475 U.S. at 327

(quoting Estelle v. Gamble, 429 U.S. 97, 103, 106, 97 S.Ct. 285, 50 L.Ed.2d 251

(1976)).

      The Apivotal inquiry@ in examining an inmate's excessive force claim under

Section 1983 is Awhether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm.@ Smith v.

Mensinger, 293 F.3d 641, 649 (3d Cir.2002); see Brooks, 204 F.3d at 106 (quoting

Hudson, 503 U.S. at 7). In Whitley, the Supreme Court articulated the following

factors to guide this inquiry, including: A(1) the need for the application of force; (2)

the relationship between the need and the amount of force that was used; (3) the

extent of the injury inflicted; (4) the extent of the threat to the safety of staff and

inmates, as reasonably perceived by responsible officials on the basis of the facts

known to them; and (5) any efforts made to temper the severity of a forceful

response.@ 475 U.S. at 321.

                                           14
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 21 of 32




      Instantly, with the respect to the alleged assault of May 26, 2019, the

Amended Complaint only states that Defendants assaulted the Plaintiff, without any

details. (Document 8, ¶12). The Amended Complaint then claims that three officers

including Defendants Hockaday, Carson, and a Jane Doe defendant, simultaneously

handcuffed the Plaintiff, which is improbable if not impossible. (Document 8, ¶13).

The Amended Complaint then claims that the three officers Defendants Hockaday,

Carson, and a Jane Doe defendant, simultaneously removed the handcuffs from

Plaintiff’s wrists in a forceable manner which fractured the hand of the Plaintiff,

opened the cell and took off Plaintiff’s fake fingernails. (Document 8, ¶¶17-20).

Again, no details are provided, including Plaintiff’s own behavior. Plaintiff then

asked for medical attention, but was ignored by Defendants Sean Gallagher,

Hockaday, Carson, and a Jane Doe defendant. Defendant Sean Gallagher then

alleged sprayed pepper spray into Plaintiff’s face. (Document 8, ¶¶21-22).

      Plaintiff fails to state the duration and extent of the alleged assault or more

fully explain her own actions. Since the alleged force is not described in detail, and

the facts as stated seem improbable, that three people simultaneously removed her

handcuffs and all three broke her hand, the claim for excessive force is insufficient

as a matter of law.

      Therefore, Count II the Amended Complaint should be dismissed against

Defendants, Hockaday and Sgt. Sean Gallagher.


                                         15
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 22 of 32




      D.     Plaintiff Fails To State Any Claims Against The Defendants For
             Deliberate Indifference To Plaintiff’s Medical Needs.

             1.     Non-Medical Personnel And The Health Services
                    Administrator Cannot Be Liable For Deliberate
                    Indifference To Plaintiff’s Medical Needs.

      Plaintiff’s Amended Complaint in Count III fails to state a constitutional

claim against Defendant Grady, as she cannot be found to be deliberately

indifferent to Plaintiff’s Medical needs when Plaintiff was being treated by the

prison doctor. Because the Amended Complaint alleges that Plaintiff was provided

medical care at GWHCF, Defendant Grady should be dismissed from any claims

of deliberate indifference to Plaintiff’s medical needs.

      As the Courts in the Third Circuit have stated, “where a prisoner is being

treated by medical personnel, non-physician prison officials cannot be deliberately

indifferent for failing to intervene in the medical treatment.” Glatts v. Lockett, No.

09-29, 2011 WL 772917 at *9 (W.D. Pa. Feb. 28, 2011); see also Durmer v.

O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993) (Defendants who were not physicians

could not be deliberately indifferent to medical needs of patient when patient was

treated by the prison doctor); and Thomas v. Zinkel, 155 F. Supp. 408, 413 (E.D.

Pa. 2001)(non-physicians, such as health care administrators, cannot be found

deliberately indifferent when the inmate is receiving care from a doctor.)

      Defendant Grady, the Health Services Administrator at GWHCF, is not

liable for deliberate indifference to Plaintiff’s medical needs when Plaintiff also
                                          16
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 23 of 32




makes claims against the prison doctor, Dr. Phillips. Plaintiff acknowledges being

seen by medical but claims that she was not properly treated. (Document 8, ¶33).

Therefore, pursuant to the case law on this issue, Defendant Grady must be

dismissed from this claim with prejudice.

             2.     Plaintiff Fails To State A Claim For Deliberate Indifference
                    To Medical Needs.

      Moving Defendants should also be dismissed because the Complaint fails to

claim a serious medical need or deliberate indifference. Plaintiff generally claims

that she has not received adequate medical care after he was allegedly assaulted. As

a general matter, the Supreme Court has determined that failure to provide adequate

medical treatment violates the Eighth Amendment only when it results from

Adeliberate indifference to a prisoner=s serious illness or injury.@ Estelle v. Gamble,

429 U.S. 97, 105 (1976). In order to state a claim that the medical care provided by

the defendants violated his constitutional rights, a prisoner must plead that his

medical needs were serious and that prison officials were deliberately indifferent to

those needs. Inmates of Allegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d Cir.

1979). A medical need is serious if it is Aone that has been diagnosed by a physician

as requiring treatment or one that is so obvious that a lay person would easily

recognize the necessity for a doctor=s attention.@ Woloszyn v. County of Lawrence,

396 F.3d 314, 320 (3d Cir. 2005).



                                          17
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 24 of 32




      To state a prima facie case under 42 U.S.C. § 1983, the Plaintiff’s Complaint

must establish, (1) the violation of a right secured by the Constitution, and laws of

the United States; and (2) that the alleged deprivation was committed or caused by

a person acting under color of law. West v. Atkins, 487 U.S. 42, 48 (1988); Piecknick

v. Pennsylvania, 36 F.3d 1250, 1255-56 (3d Cir. 1994). Section 1983 affords no

substantive rights to Plaintiff, but instead, merely “provides a remedy for

deprivations of rights established elsewhere in the Constitution or federal laws.”

Kopec v. Tate, 361 F.3d 772, 775-776 (3d Cir. Pa. 2004).

      The Eighth Amendment prohibits “deliberate indifference” to a prisoner’s

“serious medical needs.” Estelle v. Gamble, 97 S. Ct. 285, 291 (U.S. 1976). To state

a cognizable claim under § 1983, the Plaintiff must allege “(i) a serious medical

need, and (ii) acts or omissions by prison officials that indicate deliberate

indifference to that need.” Natale v. Camden County Corr. Facility, 318 F.3d 575,

582 (3d. Cir. 2003). Mere allegations of medical malpractice are not sufficient to

state a claim under § 1983. See id. at 292.

                          a.     Serious Medical Need

      With regard to the first component, “[b]ecause society does not expect that

prisoners will have unqualified access to health care, deliberate indifference to

medical needs amounts to an Eighth Amendment violation only if those needs are

‘serious.’” Hudson v. McMillian, 112 S. Ct. 995, 1000 (U.S. 1992) (citing Estelle,


                                          18
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 25 of 32




supra.) A medical need is only considered “serious” if it is “‘one that has been

diagnosed by a physician as requiring treatment or one that is so obvious that a lay

person would easily recognize the necessity for a doctor's attention.’” Monmouth

County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.

1987). A medical need may also be “serious” if it can be reasonably said to cause

“‘wanton and unnecessary infliction of pain’,” or result in permanent disability or

loss. Id.

       In a recent unpublished opinion in Brown v. N.J. Dept. of Corrections, 2014

WL 4978579 (D. N.J. October 2, 2014), the United States District Court for the

District of New Jersey held that allegations that a Plaintiff hurt his arm and back

when he fell from a broken chair were not sufficient to demonstrate a "serious

medical need." Brown, supra citing Tsakonas v. Cicchi, 308 F.App'x 628, 632 (3d

Cir. 2009) ("In order to be considered 'serious,' '[t]he detainee's condition must be

such that a failure to treat can be expected to lead to substantial and unnecessary

suffering, injury, or death." (citation omitted)); Makenson v. Luzerne County

Correctional Facility, Civil No. 13-2204, 2014 WL 3829894, *4 (M.D. Pa. July 31,

2014) (holding that multiple bruises do not constitute a serious medical need); Stroud

v. Boorstein, Civil No. 10-3355, 2014 WL 2115499, *9 (E.D. Pa. May 20, 2014)




                                         19
         Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 26 of 32




(noting that mild discomfort resulting from bruises and bleeding is not generally

considered a serious medical need).1

       Plaintiff does not claim any injury from the first alleged assault but does claim

that she suffered a broken hand that was not treated. While a broken hand may be a

serious medical condition, there are some fractures that do not require treatment, so

the complaint is insufficient to determine if such an injury was a serious medical

need. Therefore, such an ambiguous injury does not rise to the level necessary to

present this as a constitutional violation.

                      b.      Deliberate Indifference

       Even if Plaintiff has sufficiently pled a Aserious medical condition,@ (which

Moving Defendants deny), she has failed to allege that Defendant Dr. Phillips or

Kristen Grady were deliberately indifferent. A prison official does not act with

deliberate indifference unless the official knows of and disregards an excessive risk

to inmate health and safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       It is well-settled that when an inmate is provided with medical care and the

dispute is over the adequacy of that care, an Eighth Amendment claim does not exist.


1
  While unpublished opinions are clearly not precedential, the Court’s reasoning is important to
an evaluation of what constitutes a serious medical need. The fact that a prisoner suffers some
injury is not sufficient to meet the threshold.
                                               20
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 27 of 32




Caldwell v. Luzerne County Corrections Facility, et al. 2010 U.S. Dist. LEXIS

81341 (M.D. Pa. August 11, 2010) (quoting Nottingham v. Peoria, 709 F.Supp. 542,

547 (M.D. Pa. 1988). Mere disagreement as to the proper medical treatment does not

support an Eighth Amendment claim. Monmouth County Correctional Inst. Inmates

v. Lanzaro, 834 F.2d 326 (3d Cir. 1987). Medical negligence alone cannot result in

an Eighth Amendment violation, nor can any disagreements over the professional

judgment of a health care provider. White v. Napoleon, 897 F.2d 103 (3d Cir. 1990);

Estelle v. Gamble, 429 U.S. at 105-06 (medical malpractice is insufficient basis upon

which to establish an Eighth Amendment violation); Rouse v. Painter, 182 F.3d 192,

197 (3d Cir. 1999) (“It is well-settled that claims of negligence and medical

malpractice, without some more culpable state of mind, do not constitute ‘deliberate

indifference.’”).

       Plaintiff fails to state a claim because she admits being seen by medical, but

complains that she was not treated for her hand. (Document 8, ¶33). Furthermore,

Plaintiff does not allege that she was ever seen by Defendant Grady or that

Defendant Grady refused to treat the Plaintiff, and thus Grady was not involved in

this allegation at all.

       Viewing the facts in the light most favorable to the Plaintiff, it is clear that

she did receive medical treatment and/or was evaluated for his alleged injuries, and

that she is dissatisfied with the treatment he received. These allegations, as a matter


                                           21
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 28 of 32




of law, demonstrate insufficient facts to support liability under §1983.

Accordingly, dismissal of Defendants, Phillips and Grady is appropriate.

      E.     Plaintiff fails To State A Claim For Civil Conspiracy.

      Plaintiff’s civil conspiracy claim in Count V of the Amended Complaint

should be dismissed since the Plaintiff has failed to state facts sufficient to create

such a conspiracy.

      Municipal officials may be liable under §1983 for a conspiracy to deprive an

individual of a right protected under the Constitution or federal law if the plaintiff

can demonstrate: (1) the existence of a conspiracy involving state action; and (2) a

deprivation of civil rights in furtherance of the conspiracy by a party to the

conspiracy. See Marchese v. Umstead, 110 F.Supp.2d 361, 371 (E.D.Pa.2000). A

conspiracy has been defined in other contexts as “a combination between two or

more persons to do an unlawful act, or to do a lawful act by unlawful means, or to

accomplish an unlawful purpose.” Franklin Music Co. v. American Broadcasting

Cos., Inc., 616 F.2d 528, 534 (3d Cir.1979). See also Id. at 547. To prevail on a

conspiracy claim, the plaintiff must present evidence of an agreement-“the sine qua

non of a conspiracy,” Spencer v. Steinman, 968 F.Supp. 1011, 1020 (E.D.Pa.1997)-

as it is “not enough that the end result of the parties’ independent conduct caused

plaintiff harm or even that the alleged perpetrators of the harm acted in conscious

parallelism.” Spencer, 968 F.Supp. at 1020.


                                         22
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 29 of 32




      Plaintiff has presented no evidence of any agreement. Rather, Plaintiff relies

upon the conclusory statements that since Plaintiff was allegedly assaulted there

must have been some agreement to assault the Plaintiff. (Document 8, ¶¶73-74).

These conclusory statements are not supported by any of the facts as alleged in the

“Factual Background” section of the Amended Complaint. The facts, as alleged, do

not create an agreement. Plaintiff has failed to set forth sufficient facts to set forth

a claim for civil conspiracy and the claim should be dismissed as to Defendants

Gallagher and Hockaday.

      F.     Plaintiff Fails To State A Claim For Violation Of Due Process
             Rights Of Access To Courts.

      Plaintiff alleges a due process violation for denial of access to courts, but does

not allege any specific facts to support this conclusory allegation. Moreover,

Plaintiff claims no actual injury. Therefore, any such claim in Count I or elsewhere

in the Amended Complaint should be dismissed.

      In order to recover under a theory of denial of access to the Courts (i.e. through

denial of access to the law library), Plaintiff is required to plead and prove an actual

injury. Lewis v. Casey, 518 U.S. 343, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).

      The actual injury requirement cannot be satisfied "simply by establishing that

[the] prison's law library ... is subpar in some theoretical sense," as an inmate enjoys

"no abstract, free standing right to a law library or legal assistance." Id. Furthermore,

the actual injury requirement is satisfied only by a showing that the inadequacies of
                                           23
        Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 30 of 32




the library frustrated the inmate's ability to pursue either a civil rights action under

42 U.S.C. § 1983 or a direct appeal from a conviction that resulted in incarceration.

Id. at 354.

      As a threshold matter, Plaintiff’s Amended Complaint fails to state any facts

that Plaintiff attempted to use the law library or otherwise attempted to access a court

and was denied. Plaintiff also does not allege that she suffered an “actual injury”

sufficient to meet the requirements of Lewis v. Casey. In other words, Plaintiff does

not allege, nor is there any evidence to suggest, that she was, for example, unable to

pursue any lawsuit or was unable to pursue a direct appeal from a criminal

conviction. Therefore, such a claim should be dismissed.


IV.   CONCLUSION

      Accordingly, for the reasons stated above, Moving Defendants The GEO

Group, Inc., Kristen Grady, Ronald Phillips, Sean Gallagher, Shana Hockaday, and

Delaware County respectfully request that this Honorable Court grant the within




                                          24
       Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 31 of 32




Motion and enter an Order in the form attached.


                                           Respectfully submitted:

                                           DiORIO & SERENI, LLP

Date: June 24, 2021                 BY: /s/ Robert M. DiOrio
                                        ROBERT M. DiORIO, ESQ.

                                           /s/ Matthew H. Fry
                                           MATTHEW H. FRY, ESQ.
                                           21 West Front Street
                                           P.O. Box 1789
                                           Media, PA 19063
                                           (610) 565-5700 (telephone)
                                           (610) 891-0651 (facsimile)




                                      25
       Case 2:21-cv-02003-PD Document 10 Filed 06/24/21 Page 32 of 32




        IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

CHRISTINA GRINEVICH                      :
                                         :
                                         :    NO.: 21-2003
     v.                                  :
                                         :    JURY TRIAL
                                         :    DEMANDED
DELAWARE COUNTY, ET. AL.                 :
__________________________________________________________________

                         CERTIFICATE OF SERVICE

       We, Robert M. DiOrio and Matthew H. Fry, attorneys for Defendants, hereby
certify that a true and correct copy of the foregoing Motion to Dismiss Plaintiff’s
Amended Complaint was filed electronically via the Court’s ECF system on the date
below and is available for viewing and download by all counsel of record.

                                             Respectfully submitted:

                                             DiORIO & SERENI, LLP

Date: June 24, 2021                   BY: /s/ Robert M. DiOrio
                                          ROBERT M. DiORIO, ESQ.

                                             /s/ Matthew H. Fry
                                             MATTHEW H. FRY, ESQ.
                                             21 West Front Street
                                             P.O. Box 1789
                                             Media, PA 19063
                                             (610) 565-5700 (telephone)
                                             (610) 891-0651 (facsimile)




                                        26
